Citation Nr: 0917986	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  03-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to September 6, 
2001, for a grant of service connection for status post-
operative surgery, chondroma of the left ankle.

2.  Entitlement to an effective date prior to December 5, 
2000, for a grant of a 10 percent evaluation for service-
connected chronic otitis externa.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Millikan-Sponsler, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1940 
to June 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In a February 2006 decision, the Board adjudicated five 
claims.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2009 Memorandum Decision, the Court deemed 
abandoned two claims, affirmed one claim, and vacated and 
remanded the Board's decision with respect to the two 
effective date issues now remaining on appeal.

On April 15, 2009, a letter was sent to the Veteran and his 
representative in which he was given 90 days to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  On April 22, 2009, 
notice was received from the Veteran indicating that he had 
no additional evidence to submit and requesting that the 
Board proceed with adjudication after permitting his 
representative the opportunity to present additional argument 
on his behalf.  Later that month, the Veteran's 
representative submitted additional argument. 

In June 2004 and February 2006, the Board referred the issue 
of entitlement to service connection for hearing loss, to 
include as secondary to chronic otitis externa, to the RO for 
appropriate action.  The Board again refers this issue to the 
RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A July 1946 rating decision granted service connection 
for a left ankle scar as the only residual of an in-service 
left ankle surgery; the Veteran did not appeal the rating 
decision and it was final.

3.  On September 6, 2001, the Veteran filed a claim for 
entitlement to service connection for occasional left ankle 
pain due to his in-service ankle surgery; the evidence of 
record does not demonstrate any earlier claim for service 
connection.

4.  A May 1969 rating decision denied a compensable 
evaluation for the Veteran's chronic otitis externa; the 
Veteran did not appeal the rating decision and it was final.

5.  The Veteran filed a claim for entitlement to an increased 
evaluation for chronic otitis externa on December 5, 2000; 
the evidence of record demonstrates a factually ascertainable 
increase in the chronic otitis externa within the one-year 
period preceding December 5, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 6, 
2001 for a grant of service connection for status post-
operative surgery, chondroma of the left ankle have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400(b) (2008).

2.  The criteria for an effective date of December 5, 1999, 
but no earlier, for a grant of a 10 percent evaluation for 
chronic otitis externa have been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400(o) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  This notice must be provided prior to an initial RO 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  VCAA notice requirements apply to all five 
elements of a service connection claim, including:   
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006). 

Defective timing or content of VCAA notice is not prejudicial 
to a claimant if the error does not affect the essential 
fairness of the adjudication, such as where (1) the claimant 
demonstrates actual knowledge of the content of the required 
notice; (2) a reasonable person could be expected to 
understand from the notice what was needed; or (3) a benefit 
could not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other 
grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  
Defective timing may be cured by a fully compliant notice 
letter followed by a readjudication of the claim.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With respect to the Veteran's claim for an earlier effective 
date for the grant of service connection, VA's duty to notify 
has been satisfied.  An October 2001 letter, sent prior to 
initial adjudication of the claim for service connection, 
notified the Veteran of what was required to substantiate a 
claim for service connection, what evidence VA will seek to 
provide, and what evidence the Veteran was expected to 
provide.  No further notice was required, because "once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  

With respect to the Veteran's claim for an earlier effective 
date for the grant of a 10 percent evaluation for chronic 
otitis externa, VA's duty to notify was not technically 
satisfied prior to adjudication, but there is no prejudice to 
the Veteran in proceeding to adjudication of this claim.  
This is because the Veteran has demonstrated actual knowledge 
of the requirements of obtaining an earlier effective date 
for the grant of an increased evaluation.  Sanders, 487 F.3d 
at 889.  In his October 2007 Informal Brief filed at the 
Court, the Veteran stated that he had filed a claim for an 
increased evaluation prior to December 5, 2000 for his 
chronic otitis externa and that he had the same 
symptomatology continuously since service discharge, but that 
VA had never scheduled an ear examination during the summer 
months when his ear disability was more active.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37, 48-49 (2008) (noting that 
actual knowledge is established by statements or actions by 
the Veteran or his representative that demonstrate an 
awareness of what was necessary to substantiate his claim); 
see also 38 C.F.R. § 3.400(o) (holding that effective date 
for grant of an increased evaluation is the later of the date 
of claim and date of entitlement, or within 1 year of date of 
claim if increase is factually ascertainable).  Accordingly, 
VA's duty to notify has either has been satisfied or any 
deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  The 
Veteran's service treatment records, VA medical records, and 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA 
provided the Veteran with medical examinations with respect 
to his service connection and increased evaluation claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Additionally, the Veteran provided testimony at a May 2004 
Board hearing.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini, 18 
Vet. App. at 121-22.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, 
Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also 
Dingess/Hartman, 19 Vet. App. at 486.

Effective date laws and regulations

Generally, the effective date for an award of service 
connection or an increased evaluation is the later of the 
date of receipt of claim or the date that entitlement arose, 
but no earlier than the date of claim.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400(b)(2), (o)(1).  

Additionally, for a grant of service connection, if the claim 
is received within one year after separation from service, 
the effective date is the day following separation from 
active service or the date entitlement arose.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2).  For a grant of an 
increased evaluation, where evidence demonstrates that a 
factually ascertainable increase in the disability occurred 
within the one-year period preceding the date of receipt of 
the claim, the effective date of the award is the earliest 
date at which it was ascertainable that an increase occurred.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  The question of when an 
increase in disability is factually ascertainable is based on 
the evidence in the veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

A claim is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p) (2008).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a) (2008).  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  Once a claim for compensation has been allowed 
or disallowed because the disability is not compensable in 
degree, a report of VA examination or hospitalization may be 
accepted as an informal claim for benefits.  38 C.F.R. 
§ 3.157(b) (2008).  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b).

Additionally, VA has a duty to fully and sympathetically 
develop a veteran's claim to its optimum.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations."  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  A claim, 
however, must contain some intent on the part of a veteran to 
seek benefits.  See Brannon v. West, 12 Vet. App. 32, 34-35 
(1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 
(1995) (noting that VA must interpret submissions broadly, 
but is not required to conjure up issues not raised by 
claimant).  

Effective date for grant of service connection

The Veteran requests an effective date for service connection 
for status post-operative surgery, chondroma of the left 
ankle, of the date of his in-service left ankle surgery in 
February 1945 or the day after service separation in June 
1945.  In various lay statements, including his notice of 
disagreement, substantive appeal, and at the Board hearing, 
the Veteran asserts that he submitted a claim for service 
connection in 1945 for all residuals of his in-service left 
ankle surgery.  He states that he has made repeated 
complaints to VA about his left ankle since that time and 
that he has had left ankle pain, stiffness, and weakness 
since service separation. 

The Veteran was discharged from active service on June 16, 
1945.  He filed a claim for "OPERATION L. ANKLE" on June 
19, 1945.  The Veteran's service discharge examination report 
noted a history of a bone tumor removal from the left ankle 
in February 1945.  The report found the ankle was non-
symptomatic with no clinical findings or resulting 
disability, except for a small scar that was not painful or 
adherent.  In a July 1946 rating decision, the RO granted 
service connection for a scar, post operative removal 
chandrome medial aspect of the left ankle, effective June 17, 
1945.  In a July 1946 letter, the Veteran was notified of the 
decision and of his appellate rights.  He did not appeal, and 
the decision was final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).  An October 1946 VA 
examination noted a left ankle scar due to excision of a 
chondroma and found no disability.  In a November 1949 VA 
examination report, the Veteran reported occasional soreness 
of the left ankle.

In a letter received by VA on September 6, 2001, the Veteran 
reported that since service discharge, he had left ankle pain 
and that he had complained over the years to VA.  In a 
November 2001 VA joints examination, the Veteran stated that 
since service discharge, he has had ankle pain.  The examiner 
diagnosed stiffness and weakness of the left ankle which was 
related to the Veteran's in-service surgery.  

Generally, the effective date is the later of the date of 
claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).  The date entitlement arose was 
November 20, 2001, the date a VA examiner found that the 
Veteran's left ankle symptomatology was related to his in-
service left ankle surgery.  The date of the Veteran's claim 
for service connection is thus the central issue to be 
resolved.  In the previous February 2006 decision, the Board 
found that September 6, 2001 was the date of claim because 
there was no prior communication expressing a desire to apply 
for service connection for a left ankle disability related to 
the in-service surgery, other than a scar.  The Court 
remanded this issue for consideration of whether the June 
1945 claim was such a claim.  

The Board finds that the date of claim is September 6, 2001.  
In June 1945, the Veteran filed a claim for service 
connection for the in-service left ankle operation.  In a 
July 1946 rating decision, the RO determined, based on the 
Veteran's service discharge examination which found a non-
symptomatic left ankle with no clinical findings or 
disability, other than a scar, that the only residual of the 
surgery was a left ankle scar.  The Veteran was notified of 
this decision and did not appeal the determination.  Although 
at a November 1949 VA examination the Veteran reported left 
ankle soreness, this statement does not indicate an intent to 
apply for benefits.  See Brannon, 12 Vet. App. at 34-35.  
Additionally, a claim for service connection for left ankle 
soreness was not received within the year.  38 C.F.R. 
§ 3.157(b).  After the July 1946 rating decision and prior to 
September 6, 2001, there are no other documents or 
communications of record that may be interpreted as a formal 
or informal claim for an increased evaluation.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a), 3.157(b); see also Servello, 3 Vet. App. 
at 198.  The first evidence of an intent to apply for 
benefits for a left ankle disability, other than a scar, was 
the Veteran's September 6, 2001 letter.  Although the Veteran 
states that over the years he notified VA of his left ankle 
soreness and weakness due to the in-service left ankle 
surgery, the evidence in the claims file does not support 
that assertion.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (noting that it is presumed that RO officials have 
properly discharged their duties absent any clear evidence to 
the contrary).  The date of claim, therefore, is September 6, 
2001.

Accordingly, the later of the date of claim and the date 
entitlement arose is November 20, 2001, and thus an effective 
date prior to September 6, 2001 is not warranted.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).

Effective date for grant of an increased evaluation

The Veteran asserts that he is entitled to an earlier 
effective date for the 10 percent evaluation for chronic 
otitis externa because, continuously since service discharge, 
his ears have been itchy, with drainage in the summer months.  
He stated that VA always examined his ears in the winter.  

In September 1945, the RO granted service connection for 
chronic otitis externa, and was assigned a 10 percent 
evaluation, effective June 17, 1945.  In a December 1950 
rating decision, a noncompensable evaluation was assigned 
effective February 1951.  In a July 1952 rating decision, a 
10 percent evaluation was assigned effective January 1952.  
In a September 1957 rating decision, a noncompensable 
evaluation was assigned effective November 1957.  January 
1965 and May 1969 rating decisions confirmed the 
noncompensable evaluation.  The Veteran was notified of each 
of the decisions and of his appellate rights.  He did not 
appeal, and the decisions were final.  38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.302, 20.1103.  

On December 5, 2000, the Veteran filed a claim for an 
increased evaluation for chronic otitis externa.  In a 
December 2001 rating decision, the RO assigned a 10 percent 
evaluation, effective December 5, 2000, the date of receipt 
of the Veteran's claim.  See 38 C.F.R. § 3.400(o)(1).  The 
Veteran appealed the effective date.

Generally, the effective date is the later of the date of 
claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the 
claim for an increased evaluation was December 5, 2000.  
Prior to that date, there are no other documents or 
communications of record that may be interpreted as a formal 
or informal claim for an increased evaluation.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a), 3.157(b); see also Servello, 3 Vet. App. 
at 198.  There are no medical records or communications of 
record after the final decision in May 1969 until the claim 
was received in December 2000.  

The date entitlement arose was November 20, 2001, the date of 
the VA ear disease examination, because the Veteran 
competently and credibly reported drainage from his ears, 
itching, and detailed his self-treatment.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that 
lay evidence can be competent and sufficient to establish a 
diagnosis where the layperson is competent to identify the 
medical condition); Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (noting that the Board is obligated to 
determine the credibility of lay statements); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay 
testimony is competent to establish observable 
symptomatology).  A 10 percent evaluation for chronic otitis 
externa is warranted where there is swelling, dry and scaly 
or serous discharge, and itching requiring frequent and 
prolonged treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210 
(2008).  Accordingly, under the general rule, an effective 
date prior to December 5, 2000 is not warranted.  

An earlier effective date, however, may be granted on the 
date of a factually ascertainable increase in the disability, 
if such increase occurred within the one-year period 
preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  The Court remanded this issue for 
consideration of the Veteran's lay testimony regarding his 
ear symptomatology.  The Veteran's competent and credible 
testimony is that he has had continuous ear symptomatology, 
including itching, discharge, and self-treatment, since 
service separation, including the year prior to his December 
5, 2000 claim.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 
F.3d at 1337; Barr, 21 Vet. App. at 307.  The reported 
symptomatology warrants a 10 percent evaluation under 
Diagnostic Code 6210.  Therefore, when resolving all 
reasonable doubt in favor of the Veteran with respect to 
whether his symptoms increased in severity during the year 
preceding his submitting the December 2000 claim, the Board 
finds an ascertainable increase in chronic otitis externa as 
of the earliest possible date upon which the increase in 
rating may be assigned, December 5, 1999, based solely on the 
Veteran's competent testimony.  Accordingly, an effective 
date of December 5, 1999, is warranted.  


ORDER

An effective date prior to September 6, 2001, for a grant of 
service connection for status post-operative surgery, 
chondroma of the left ankle is denied.

An effective date of December 5, 1999, for a 10 percent 
evaluation for chronic otitis externa is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


